DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure “There are drawings duplication (2 sets of drawing are showing FIG.1 and FIG.2)” show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6; 8-11 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. (WO 2017/051348) in view of Oscar et al. (WO 2016/200259).
As per claim 1: Franco discloses a station (see fig. 2; welding station 19) for welding parts of electronic cigarettes comprising: feeding means (see fig. 2, the drum 12) set in a feeding area (fig. 2 (CDS)) for feeding parts of electronic cigarettes that are to be welded; welding means 76, set a welding area (as shown in fig. 2; (19), downstream of the feeding zone, for welding the parts of electronic cigarettes; and a transfer device (see fig. 2; the drum element 17), set between the feeding means and the welding means and pre-arranged for receiving from the feeding means the parts of electronic cigarette parts (P) to be welded and transferring them from the feeding area (CDS) to the welding area 19. 
However, Franco does not explicitly disclose the transfer device including: at least one first transfer sector (41) and one second transfer sector, which are pre-arranged for receiving from the feeding means respectively first parts and second parts of the parts of electronic cigarettes that are to be welded and transferring them into the welding area; wherein the first transfer sector and the second transfer sector are mobile in rotation about an axis, independently of one another, at a reception speed when they are in the feeding area, at a welding speed when they are in the welding area, and at a transfer speed, higher than the reception speed and the welding speed, when they are between the feeding area and the welding area.
	Oscar discloses at least one transfer sector (the rotary segment element 55A) and one second transfer sector (55B/55C), pre-arranged for receiving from the feeding means 1st and 2nd electronic cigarette cartridges part (as shown for the plurality of cartridge holders element 56) to be processed and transferring them in the operating area; the 1st transfer sector and the 2nd transfer sector being mobile in rotation around an axis 36, independently of one another (as shown in figs. 3-4 and is sufficient to compare their different relative positions), with a reception speed (as shown in fig. 5; wherein the slope of the 2nd half of portion III of the graph) when they are in the feeding area (fig. 5), at an operating speed (see fig. 5; as shown in portion I of the graph) when they are at the operating zone (fig. 5, portion I of the graph) and at a transfer speed (as shown in fig. 5; the slope of portion IV of the graph), higher than the reception speed (fig. 5, wherein the slope of portion IV in the graph is definitely higher than the slope of portion III) and the operating speed (as shown in fig. 5; wherein the slope portion of portion IV is definitely higher than the slope of portion I), when they are in between (as shown in fig. 5, portion IV of the graph) the feeding area and the operating area (see Page. 12, Line 1-7) to further provide a stable, reliable and most efficient transfer of the cartridges, so that the productivity can be increased to the max production as need it. Furthermore, a person having ordinary skill in the art would find that the structure of the transfer device either in filling or welding structure is no different in task; and whether the operating station is filling station or a welding station is just a task to deliver the e-cigarette cartridges from one point to other point to finish the product in the most efficient way as it should be.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify a station for welding parts of e-cigarettes taught by Franco such that the transfer device including: at least one first transfer sector (41) and one second transfer sector, which are pre-arranged for receiving from the feeding means respectively first parts and second parts of the parts of electronic cigarettes that are to be welded and transferring them into the welding area; wherein the first transfer sector and the second transfer sector are mobile in rotation about an axis, independently of one another, at a reception speed when they are in the feeding area, at a welding speed when they are in the welding area, and at a transfer speed, higher than the reception speed and the welding speed, when they are between the feeding area and the welding area as taught by Oscar in order to speed up the delivery task in a most efficient transfer way of the cartridges, so that the productivity can be increased to the max production as need it.

As per claims 2-6: Franco discloses the station (see fig. 2; welding station 19) for welding parts of electronic cigarettes; wherein the reception speed of the first transfer sector and of the second transfer sector is higher than the welding speed of the first transfer sector and of the second transfer sector; and wherein the welding speed of the first transfer sector and of the second transfer sector is equal to zero; and wherein the feeding means comprise a wheel that supplies the parts of electronic cigarettes that are to be welded at a feeding speed that is equal to the reception speed of the first transfer sector and of the second transfer sector; and further comprising output means, which are set in an output area, downstream of the welding area and are pre-arranged for receiving the parts of electronic cigarettes that have been welded and carrying them away at a conveying speed; wherein: the first transfer sector and the second transfer sector are mobile in rotation about the axis from the welding area to the output area for transferring the first parts and second parts that have been welded to the output means; and the first transfer sector and the second transfer sector are mobile at an output speed (w4), which is higher than the welding speed, when they are between the welding area and the output area, and at a release speed, lower than the output speed, when they are in the output area; and wherein the output means comprise a wheel, and wherein the conveying speed is equal to the release speed of the first transfer sector and of the second transfer sector.
	Oscar discloses that the reception speed is greater than the operating speed (as shown in fig. 5; wherein the slope of portion III is higher than the slope of portion I), and that the operating speed is equal to zero (shown in fig. 5; wherein the horizontal slope of portion I of the graph), and wherein the feeding mean (as shown in upstream transport device 38) comprising a wheel (rotating member 44) necessarily feeding the e-cigarettes cartridges with a feeding speed that is equal to the reception speed; and the output means (see downstream transport device 39), disposed at an output area (see as shown exit location 33), downstream of the operating zone, and pre-arranged for receiving the processed electronic cigarettes cartridges and conveying them away with a conveying speed; the 1st transfer sector and the 2nd transfer sector being rotatable around the axis from the operating area (see as shown filling location 32) to the output area (see exit location 33), for transferring the 1st and the 2nd filled electronic cigarettes cartridges to the output means: the 1st transfer sector and the 2nd transfer sector being movable with an output speed (as shown in fig. 5; wherein the slope of portion II), that is higher than the operating speed (see fig. 5; wherein the horizontal slope of portion I), when they are between the operating area and the output area, and with a release speed (see fig. 5; wherein the slope of the 1st half of the portion III), lower than the output speed, when they are at the exiting area, and the output means (see downstream transport device 39) comprising a wheel (see the rotating member 44), and in which the conveying speed is necessarily equal to the release speed in order to effectively transfer/deliver either in filling or welding structure; and whether the operating station is filling station or a welding station is just a task to deliver the e-cigarette cartridges from one point to other point to finish the product in the most efficient way as it should be.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify a station for welding parts of e-cigarettes taught by Franco such that the reception speed of the first transfer sector and of the second transfer sector is higher than the welding speed of the first transfer sector and of the second transfer sector; and wherein the welding speed of the first transfer sector and of the second transfer sector is equal to zero; and wherein the feeding means comprise a wheel that supplies the parts of electronic cigarettes that are to be welded at a feeding speed that is equal to the reception speed of the first transfer sector and of the second transfer sector; and further comprising output means, which are set in an output area, downstream of the welding area and are pre-arranged for receiving the parts of electronic cigarettes that have been welded and carrying them away at a conveying speed; wherein: the first transfer sector and the second transfer sector are mobile in rotation about the axis from the welding area to the output area for transferring the first parts and second parts that have been welded to the output means; and the first transfer sector and the second transfer sector are mobile at an output speed (w4), which is higher than the welding speed, when they are between the welding area and the output area, and at a release speed, lower than the output speed, when they are in the output area; and wherein the output means comprise a wheel, and wherein the conveying speed is equal to the release speed of the first transfer sector and of the second transfer sector as taught by Oscar in order to effectively transfer/deliver either in filling or welding structure; and whether the operating station is filling station or a welding station is just a task to deliver the e-cigarette cartridges from one point to other point to finish the product in the most efficient way as it should be.

As per claims 8-11: Franco discloses the station (see fig. 2; welding station 19) for welding parts of electronic cigarettes; wherein the welding means comprise ultrasonic-welding means (the welding station 19 performs an ultrasonic welding and comprises a plurality of sonotrodes 76); and wherein the parts of electronic cigarettes are move in the welding station 19 arranged within supporting containers (as shown in fig. 2); and a machine 11 for filling cartridges 3 of electronic cigarettes 2, comprising: a station for filling (FS) of the cartridges 3 of electronic cigarettes 2 where cartridges are filled with a product; a station for plugging the cartridges with a plug where filled cartridges are plugged; and a welding station for welding the plugs to the corresponding cartridges 3 (see fig. 2; wherein the welding station 19; and the drum 17 transfers the cartridges 3 in correspondence to the welding station 19 so that each cartridge 3 (that is, each seat 70 of the drum 17 which conveys the cartridges 3) is arranged in a position facing and exactly in correspondence to the anvil and to the respective sonotrode 76. The aws 70 of the seats release the cartridges 3 and the welding is performed by way of lifting the cartridge 3 achieved by the respective anvil); and a first station for assembling (see fig. 2, (FRS) on drum 12) the parts of electronic cigarettes; and a second station for assembling (see fig. 2 (CS) and welding station on drum 17) the parts of electronic cigarettes constituted by a welding station 19.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim.
Claims 12-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831